Citation Nr: 1341378	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The January 2012 Rating Decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely Notice of Disagreement in March 2012.  The RO then furnished the Veteran a Statement of the Case in October 2012, and the Veteran filed a Substantive Appeal, Form 9, in November 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents contained therein are either duplicative or not relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Veteran asserts service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions due to in-service, non-combat-related acoustic trauma.  Specifically, he asserts in-service noise exposure while serving as a water and waste processing specialist, where he worked alongside aircraft on the flight line, resulted in bilateral hearing loss and tinnitus.  The Board notes that the Veteran's service personnel records show that he was a water and waste processing specialist, and that noise exposure is consistent with the duties and circumstances of working near aircraft.  As such, the Board concedes the occurrence of the in-service acoustic trauma.

In November 2011, the Veteran underwent an ordered VA examination to gauge his hearing loss and tinnitus.  At that time, the VA examiner diagnosed the Veteran's with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The examiner indicated that the Veteran's service treatment records indicated normal hearing bilaterally upon entrance to and discharge from the military.  The examiner further reported that the Veteran had post-military exposure to noise from "his occupation" and "with minor additional noise from recreational interests."  The examiner went on to state that the Veteran's audiogram was not indicative of hearing loss attributable to noise exposure because his configuration displayed a sensorineural impairment from 250 to 4000 Hz.  The examiner explained that the "low frequency component" was not indicative of hearing loss related to cochlear damage from noise exposure.  As such, he opined that the data did not support a claim for hearing loss from military-related noise exposure. 

Statements submitted by the Veteran in June 2011, March 2012, and October 2012, as well as a statement submitted from his representative in January 2013 consistently assert that the Veteran did not have any post-service noise exposure.  Because the November 2011 VA examiner listed this in the etiology rationale he provided, it appears he based his opinion on an inaccurate factual premise, specifically that the Veteran had post-service noise exposure.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As noted above, the VA examiner based his opinion on inaccurate fact, and did not consider relevant and potentially probative information.  Accordingly, the Board finds that the November 2011 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Additionally, no opinion was provided regarding whether the Veteran's tinnitus is as likely as not (50 percent probability or greater) related to his service on a direct basis.  Instead, the VA examiner opined only that it is less likely as not that the Veteran's tinnitus is secondary to his hearing loss.  

Given the evidence outlined above, the Veteran should now be afforded a new VA examination.  The examination shall provide a medical opinion concerning whether the Veteran's hearing loss is attributable to service, with consideration given to his competent and credible assertions that he did not experience post-service noise exposure.  The examiner shall also opine as to whether the Veteran's tinnitus is directly related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).   



Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should indicated that the file has been reviewed and include discussion of the Veteran's lay assertions.  A complete medical and employment history shall be taken, and the examiner shall include a discussion of the onset of the Veteran's hearing loss and tinnitus.  The examiner shall provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus are related to the his in-service noise exposure.  The opinions should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).


